53626: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-29605: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 53626


Short Caption:RIPPO (MICHAEL) VS. STATE  (DEATH PENALTY-PC)Court:Supreme Court


Related Case(s):44094, 82273


Lower Court Case(s):Clark Co. - Eighth Judicial District - C106784             Classification:Criminal Appeal - Death Penalty - Post-Conviction


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:10/03/2011 at 11:30 AMOral Argument Location:Regional Justice Center


Submission Date:10/03/2011How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantMichael Damon RippoDavid Anthony
							(Federal Public Defender/Las Vegas)
						Michael Pescetta
							(Federal Public Defender/Las Vegas)
						Rene L. Valladares
							(Federal Public Defender/Las Vegas)
						


RespondentThe State of NevadaAdam Paul Laxalt
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


04/17/2009Notice of Appeal DocumentsFiled Certified Copy of Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)09-09705




04/17/2009Filing Fee Filing Fee Waived.


05/01/2009Docketing StatementFiled Docketing Statement. 09-10816




05/01/2009Transcript RequestFiled Certificate of No Transcript Request. 09-10817




08/17/2009MotionFiled Motion to Extend Time. Request for Extension of Time within which to File Appellant's Opening Brief.  (60 days).09-20003




08/20/2009Order/ProceduralFiled Order. Granting Motion.  Opening Brief due:  October 16, 2009.09-20215




10/16/2009MotionFiled Motion for Excess Pages. Motion to Permit Appellant to File A Brief Exceeding Eighty (80) Pages.09-25337




10/16/2009BriefReceived Opening Brief. Via E-Flex.  (FILED PER ORDER 10/19/09).


10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 1 of 48.09-25368




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 2 of 48.09-25369




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 3 of 48.09-25374




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 4 of 4809-25376




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 5 of 4809-25377




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 6 of 4809-25379




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 7 of 4809-25380




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 8 of 4809-25381




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 9 of 4809-25383




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 10 of 4809-25384




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 11 of 4809-25386




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 12 of 4809-25387




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 13 of 4809-25388




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 14 of 4809-25389




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 15 of 4809-25390




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 16 of 4809-25391




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 17 of 4809-25392




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 18 of 4809-25393




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 19 of 4809-25395




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 20 of 4809-25396




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 21 of 4809-25397




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 22 of 4809-25398




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 23 of 4809-25399




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 24 of 4809-25400




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 25 of 4809-25401




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 26 of 4809-25402




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 27 of 4809-25403




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 28 of 4809-25405




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 29 of 4809-25406




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 30 of 4809-25408




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 31 of 4809-25409




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 32 of 4809-25410




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 33 of 4809-25411




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 34 of 4809-25412




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 35 of 4809-25413




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 36 of 4809-25414




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 37 of 4809-25415




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 38 of 4809-25416




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 39 of 4809-25417




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 40 of 4809-25418




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 41 of 4809-25419




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 42 of 4809-25420




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 43 of 4809-25421




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 44 of 4809-25422




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 45 of 4809-25423




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 46 of 4809-25424




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 47 of 4809-25425




10/19/2009AppendixFiled Appendix to Opening Brief. Vol. 48 of 4809-25426




10/19/2009Order/ProceduralFiled Order. Granting Motion.  The clerk of this court shall file the opening brief received on October 16, 2009, via E-file.  Answering Brief due:  30 days.09-25462




10/19/2009BriefFiled Opening Brief.09-25466




11/17/2009MotionFiled Motion to Extend Time. 09-28030




11/18/2009Order/ProceduralFiled Order Granting Motion. for extension of time to file the answering brief.  Due:  January 18, 2010.09-28104




01/19/2010MotionFiled Motion to Extend Time. (30) days.10-01433




01/22/2010Order/ProceduralFiled Order Granting Motion. Answering Brief due:  February 18, 201010-01882




02/17/2010MotionFiled Motion to Extend Time. Third Request.10-04331




02/22/2010Order/ProceduralFiled Order Granting Motion. for extension of time.  Answering brief due March 22, 2010.10-04649




03/22/2010MotionFiled Motion. Motion for Leave to File 78 Page Answering Brief10-07535




03/22/2010BriefReceived Answering Brief. Received via E-Flex.  (FILED PER ORDER 03/24/10).


03/24/2010Order/ProceduralFiled Order. Granting Motion.  The clerk shall file the answering brief received on March 22, 2010, via E-Flex.  Reply Brief due:  30 days.10-07648




03/24/2010BriefFiled Answering Brief.10-07655




04/23/2010MotionFiled Motion to Extend Time. (45) days.10-10623




04/27/2010Order/ProceduralFiled Order. Granting Motion.  Reply Brief due:  June 7, 2010.10-10843




06/07/2010MotionFiled Motion to Extend Time. (10) days.10-14541




06/11/2010Order/ProceduralFiled Order. Granting Motion.  Reply Brief due:  June 17, 2010.10-15233




06/17/2010MotionFiled Motion. Request to Take Judicial Notice10-15881




06/17/2010AppendixFiled Appendix. Exhibits to Request to Take Judicial Notice10-15882




06/17/2010BriefFiled Reply Brief.10-15884




06/17/2010Case Status Update Submitted for Decision.


06/25/2010Order/ProceduralFiled Order Denying Motion to take judicial notice.10-16681




09/08/2011Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral argument is scheduled for October 3, 2011, at 11:30 a.m. at the Regional Justice Center in Las Vegas for 30 minutes before the En Banc Court.11-27349




09/19/2011Notice/OutgoingIssued Oral Argument Reminder Notice.11-28507




09/20/2011BriefFiled Notice of Supplemental Authorities.11-28666




09/23/2011Notice/IncomingFiled Response to Notice of Supplemental Authorities.11-29090




09/29/2011Letter/IncomingFiled Letter from Joyce Kotnik of KSNV Las Vegas, NBC Channel 3, requesting to video tape the oral arguments in Las Vegas on Monday, October 3, 2011. (via fax).11-29715




09/29/2011Order/ProceduralFiled Order.  Permission is granted for photographic or electronic media coverage of the aforesaid matters.  Joyce Kotnik of KSNV Las Vegas is designated as pool coordinator.  Nos. 48295/54080/54011/53626.11-29750




09/29/2011Letter/IncomingFiled Letter from Shareef Abul-Ela of KTNV requesting cameras in the courtroom.  Nos. 48295/54080/54011/53626.11-29758




09/29/2011Order/ProceduralFiled Order.  Shareef Abul-Ela of KTNV is granted permission to participate in the photographic or electronic media coverage.  KTNV shall arrange with Joyce Kotnik of KVBC in order to pool their coverage.  Nos. 48295/54080/54011/53626.11-29767




09/30/2011Letter/IncomingFiled Letter from Dennis Neuhausel of KLAS TV requesting permission to videotape the oral arguments scheduled on October 3, 2011 (via fax).11-29921




09/30/2011Order/ProceduralFiled Order re: electronic media coverage of oral argument.  Dennis Neuhauselof KLAS-TV is granted permission to participate in the photographic or electronic media coverage.  KLAS-TV shall arrange with Joyce Kotnik of KVBC in order to pool their coverage.  Nos. 48295/54080/54011/53626.11-29945




10/03/2011Case Status UpdateOral argument held this day. Case submitted for decision.  Before the En Banc Court.


02/25/2016Opinion/DispositionalFiled Per Curiam Opinion. "Affirmed." Before the Court En Banc. Majority: Parraguirre/Hardesty/Douglas/Saitta/Gibbons/Pickering. Cherry, J., concurring in part and dissenting in part. 132 Nev. Adv. Opn. No. 11. EN BANC16-06014




03/14/2016MotionFiled Request for Extension of Time Within Which to File Petition for Rehearing.16-08050




03/21/2016Order/ProceduralFiled Order Granting Motion. Appellant's Petition for Rehearing due: April 4, 2016.16-08838




04/05/2016Post-Judgment PetitionFiled Petition for Rehearing.16-10593




04/05/2016Notice/IncomingFiled Certificate of Compliance.16-10595




05/12/2016Notice/OutgoingIssued Letter (dated 5/3/16) to Publishers with corrections to recently filed opinions. Nos. 65424/66816/67465/53626/62493/69580/65681/66473 (Letter entered in Docket No. 65424 as document no. 16-14923.)


05/19/2016Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). Cherry and Saitta, JJ., dissenting. EN BANC.16-15839




05/20/2016MotionFiled Motion to Stay the Remittitur.16-15904




05/25/2016Order/ProceduralFiled Order Granting Motion.  We hereby stay issuance of the remittitur until September 16, 2016.  If the clerk of this court receives written notice by that date, from the clerk of the United States Supreme Court that appellant has filed a petition for a writ of certiorari, the stay shall continue in effect until final disposition of the certiorari proceedings.  If such notice is not received by September 16, 2016, the remittitur shall issue forthwith.16-16368




08/15/2016Notice/IncomingFiled The Application for an Extension of Time within which to File a Petition for a Writ of Certiorari in the Above-Entitled Case has been Presented to Justice Kennedy, who on August 9, 2016, Extended the Time to and Including October 3, 2016.16-25214




10/13/2016Notice/IncomingFiled Notice from US Supreme Court/Certiorari. A petition for a writ of certiorari was filed October 3, 2016 and placed on the docket as Case No. 16-6316.16-31895




11/28/2016Letter/IncomingFiled Letter from Supreme Court of the United States addressed to Steven Owens directing their office to file a response by December 23, 2016.16-36778




03/10/2017Notice/IncomingFiled Notice from the Supreme Court of the Untied States, Office of the Clerk regarding an opinion that was announced.17-08185




04/07/2017Notice/IncomingFiled Notice from U S Supreme Court. (Certified copy of the mandate and a certified copy of the judgment.)17-11549




08/02/2018Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded." Fn2[The Honorable Lidia S. Stiglich, Justice, did not participate in the decision of this matter.] Before the Court En Banc. Author: Hardesty, J. Majority: Hardesty/Douglas/Gibbons/Parraguirre. Pickering, J., concurring in part and dissenting in part. Cherry, J., Concurring in part and dissenting in part. 134 Nev. Adv. Opn. No. 53. EN BANC18-29605




08/21/2018MotionFiled Appellant's Motion for Extension of Time to File Petition for Rehearing.18-32285




08/27/2018Notice/IncomingFiled Appellant's Request to Take Judicial Notice.18-33236




08/27/2018Order/ProceduralFiled Order Granting Motion and Directing Answer to Petition for Rehearing. The clerk of this court is directed to file the petition for rehearing received on August 27, 2018. Respondent's Answer to the Petition for Rehearing due: 15 days.18-33447




08/27/2018Post-Judgment PetitionFiled Appellant's Petition for Rehearing.18-33448




09/12/2018Post-Judgment PetitionFiled Respondent's Answer to Petition for Rehearing.18-35566




09/27/2018Order/ProceduralFiled Order Granting Motion. We shall take judicial notice of the Petition for Writ of Certiorari and Respondent's Brief in Opposition attached to the motion filed August 27, 2018.18-37783




12/07/2018Post-Judgment OrderFiled Order Denying Rehearing and Amending Opinion.  The opinion in Rippo V therefore is amended as follows:  On page 34, 423 P.3d at 1102, the fourth sentence in the paragraph that begins with "Turning to the prejudice prong" is deleted and replaced.  With this change to the opinion, we deny rehearing.  fn1[The Honorable Lidia S. Stiglich, Justice, did not participate in the decision of this matter.]  Pickering, J., with whom Cherry, J. joins dissenting.  (SC)18-907554




01/03/2019RemittiturIssued Remittitur. (SC)19-00372




01/03/2019Case Status UpdateRemittitur Issued/Case Closed. (SC)


01/17/2019RemittiturFiled Remittitur. Received by District Court Clerk on January 8, 2019. (SC)19-00372





Combined Case View